UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 17, 2016 KEARNY FINANCIAL CORP. (Exact Name of Registrant as Specified in its Charter) Maryland 001-37399 30-0870244 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 120 Passaic Avenue, Fairfield, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(973) 244-4500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On August 17, 2016, the Board of Directors of Kearny Financial Corp. announced that its Board of Directors declared a quarterly cash dividend of $0.02 per share to stockholders of record as of August 31, 2016, payable on September 14, 2016. A copy of the press release announcing the dividend is included as exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d)Exhibits. Exhibit No.Description Press release dated August 17, 2016, announcing the quarterly dividend. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. KEARNY FINANCIAL CORP. DATE: August 18, 2016 By: /s/ Craig L. Montanaro Craig L. Montanaro President and Chief Executive Officer
